To compel respondent to. vacate an order discharging from custody a defendant taken upon a capias ad satisfaciendum.
Denied January 20, 1880.
The execution issued May 13, 1878, but was not returned until July 9, 1879. Held, that the defendants could not be taken on a capias issued over three months after the return day of the execution. Held, further, that an answer would be disregarded if only drafted by the attorneys in the case without being submitted to the respondent and approved by him.
The case was however treated as on demurrer to the relator’s showing.